DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pages 56 and 6, filed 05/03/2022, with respect to Claims 1 and 12 have been fully considered and are persuasive. The rejection of Claims 1 and 12 has been withdrawn. 
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including depositing a mask on the one or more first trenches located in the active region; removing the first conformal layer disposed in the one or more second trenches; depositing a second conformal layer on the dielectric layer in the one or more second trenches, the second conformal layer comprising the first material doped with one or more dopants, as disclosed in Claims 1; or depositing a mask on the one or more first trenches located in the active region; removing the first conformal layer disposed in the one or more second trenches; depositing a second conformal layer on the dielectric layer in the one or more second trenches, the second conformal layer comprising the first material doped with one or more dopant, as disclosed in Claim 11.
In the instant case, Ding et al. (US 6,153,472) disclose a method of fabricating a flash memory by sequentially forming a tunneling oxide layer, a polysilicon layer, and a silicon nitride layer on a semiconductor substrate. Patterning the silicon nitride layer, polysilicon layer, the tunneling oxide layer, and the substrate forms a trench in the substrate. A shallow trench isolation (STI) structure is formed to fill the trench up the silicon nitride layer. The silicon nitride layer is removed to expose the polysilicon layer and a portion of each sidewall of the STI structure. A polysilicon spacer is formed on each exposed sidewall of the STI structure. An upper portion of the STI structure is removed so as to expose a portion of each sidewall of the polysilicon layer. The polysilicon layer serves as a floating gate. A conformal dielectric layer and a top polysilicon layer are formed over the substrate. The top polysilicon layer, the dielectric layer, and the polysilicon layer are patterned to form a strip control gate, which covers the floating gate, that is a remaining portion of the polysilicon layer on the tunneling oxide layer.
Lin et al. (US 6,194,271) disclose a method for forming a memory device, wherein A first doping process is performed. A patterned mask layer is formed over the substrate. A shallow trench isolation structure is formed in the substrate by using the gate and the mask layer as a mask. A portion of the substrate defined below the gate is a first active region and a portion of the substrate defined below the mask layer is a second active region. The mask layer is removed. A dielectric layer and a conductive layer are formed in sequence over the substrate. The conductive layer, the dielectric layer and the gate are patterned to form a control gate and a floating gate, wherein a portion of the control gate overlap with the second active region. A second doping process is performed.
Finally, Willer et al. (US 2005/0242388) disclose a flash memory cell and a method of making the same, wherein a floating gate formed on the surface of said tunneling dielectric layer for storing electric charges; an inter-gates coupling dielectric layer formed on the surface of said floating gate, and a control gate formed on the surface of said inter-gates coupling dielectric layer, wherein said floating gate is formed to have a groove-like shape for at least partly encompassing said projecting portion of said active region. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898